DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to claims filed 12/11/2020 and Applicant’s request for reconsideration of application 15/840845 filed 01/11/2021.
Claims 1-3, 6-8, 21, and 22 have been examined with this office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  has been entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the structural element "the reconciled ARV" in paragraph 5.  There is insufficient antecedent basis for this structural element in these claims. 
Claim 1 are rejected under 35 U.S.C. 112, second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the compartment access system components and location and the connection to the remaining claims limits which communicate to the compartment access system. The compartment access system performs functions but is not claimed to have any physical system or location. Further, it is  unclear how the compartment access system is communicating to a computer program product running on a processor. As such, claim 1 and any claims which depend therefrom are indefinite. The  examiner recommends claiming specifics of Figure 4, element 442 such as the location in the Ride Sourcing & Delivery Platform residing on the ARV and the network (specification [0042][0047] [Figure 8]) connection to the  server running the computer program product.
Claims 21 and 22 are rejected under 35 U.S.C. 112, second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the compartment security system and imaging system components and location and the connection to the remaining claims limits which communicate to the compartment security system and imaging system. The .
Claim 1 are rejected under 35 U.S.C. 112, second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the computer program product and the connection to the remaining claims limits from which it sends and receives data. The claim limits 
“send an instruction to a compartment access system to unlock the available compartment at the requested location upon verification of a first entered CAC received by the compartment access system is the CAC; receive an indication that the product has been placed within the available compartment of the ARV; receive product information of the product by receiving a code scan of a code associated with the product, identifying the product from the code scan, obtaining product information of the identified product from a server; receive an indication that a door of the available compartment has been closed and locked (secured 
require functions to be sent and received and in some cases executed by a structural element. However, the structural element which perform these functions is not claimed and the connection between the computer program product running executed by a processor is not claimed. As such, claim 1 and any claims which depend therefrom are indefinite. The  examiner recommends claiming specifics of the ARV and the network (specification [0042][0047] [Figure 8]) connection to the  server running the computer program product.

Allowable Subject Matter
Claims 1-3, 6-8, 21, and 22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Response to Arguments 
Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection necessitated by applicant’s amendment to claims. The rejection above serves as the examiners response to the applicant’s arguments.

Conclusion
For prior art made of record and not relied upon is considered pertinent to applicant's disclosure see Notice of References Cited items A-C submitted 08/15/2019 and last used as prior art in the Final office action submitted 10/29/2020.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
04/19/2021